United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-3415
                                     ___________

Kerry Thomas Bennett,                *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Warner Jenkinson Company, Inc.,      *
                                     *      [UNPUBLISHED]
           Appellee.                 *
                                ___________

                           Submitted: May 18, 1998
                               Filed: May 26, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       After Kerry Thomas Bennett filed a Title VII sex discrimination suit against his
former employer, the district court1 dismissed the suit without prejudice based on
Bennett&s failure to file a timely charge of discrimination with the Equal Employment
Opportunity Commission (EEOC). See 42 U.S.C. § 2000e-5(e)(1). The court also
denied Bennett&s motion for reconsideration, and he appeals. Upon careful review of
the record, we agree with the district court that Bennett failed to show he filed a timely


      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri.
charge of discrimination with the EEOC. Accordingly, we affirm the dismissal of the
suit and denial of Bennett&s motion for reconsideration.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-